Appellate Case: 20-1391     Document: 010110636013    Date Filed: 01/24/2022   Page: 1
                                                                              FILED
                                                                  United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                     Tenth Circuit

                              FOR THE TENTH CIRCUIT                     January 24, 2022
                          _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
  DENVER BIBLE CHURCH;
  COMMUNITY BAPTIST CHURCH;
  JOEY RHOADS,

        Plaintiffs - Appellants,

  v.                                                         No. 20-1391
                                                (D.C. No. 1:20-CV-02362-DDD-NRN)
  GOVERNOR JARED POLIS, in his                                (D. Colo.)
  official capacity as Governor, State of
  Colorado; JILL HUNSAKER RYAN, in
  her official capacity as Executive Director
  of the Colorado Department of Public
  Health and Environment; COLORADO
  DEPARTMENT OF PUBLIC HEALTH
  AND ENVIRONMENT; XAVIER
  BECERRA, in his official capacity as
  Secretary, United States Department of
  Health and Human Services; UNITED
  STATES DEPARTMENT OF HEALTH &
  HUMAN SERVICES; ALEJANDRO
  MAYORKAS, in his official capacity as
  Acting Secretary, United States
  Department of Homeland Security;
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY; JANET L.
  YELLEN, in her official capacity as
  Secretary, United States Department of the
  Treasury; UNITED STATES
  DEPARTMENT OF THE TREASURY,

        Defendants - Appellees.
                       _________________________________
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 2



                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and BRISCOE, Circuit Judges.
                   _________________________________

        In this appeal from the denial of a preliminary injunction, plaintiffs—Denver

 Bible Church, Community Baptist Church, and Joey Rhoads (Community Baptist’s

 pastor)—challenge the validity of various restrictions that Colorado imposed as part

 of its effort to combat the COVID-19 pandemic, as well as the federal government’s

 award of COVID-19 relief funds to Colorado.1 According to plaintiffs, Colorado’s

 restrictions violate their First Amendment right to the free exercise of religion, and

 the federal aid violates federal statutes that prohibit religious discrimination.

        But Colorado has dramatically amended and loosened its COVID-19

 restrictions since plaintiffs filed this case. Consequently, Colorado no longer imposes

 any COVID-19 restrictions on plaintiffs, and all but one of plaintiffs’ claims against

 Colorado are moot. Moreover, neither the voluntary-cessation nor the capable-of-

 repetition-yet-evading-review exceptions to mootness apply here because Colorado

 has established that it is not reasonably likely to reinstate the challenged restrictions

 against plaintiffs.




        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. But it may be cited for its
 persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
        1
          We have jurisdiction over this interlocutory appeal under 28 U.S.C.
 § 1292(a)(1).
                                             2
Appellate Case: 20-1391    Document: 010110636013         Date Filed: 01/24/2022     Page: 3



       Plaintiffs’ remaining claim against Colorado is that the state’s emergency

 disaster statute is facially unconstitutional. We conclude that the district court did not

 abuse its discretion in denying a preliminary injunction on this claim, which is

 unlikely to succeed because the statute is neutral and generally applicable.

       As for plaintiffs’ claims arising from federal COVID-19 aid, we likewise

 determine that the district court did not abuse its discretion in denying plaintiffs a

 preliminary injunction enjoining such aid. Plaintiffs’ claims on this front are unlikely

 to succeed because plaintiffs—who fail to meet their burden of showing that their

 injuries are either traceable to such federal aid or redressable by an injunction

 enjoining such aid—lack standing to bring them. Accordingly, for these reasons and

 as explained in more detail below, we dismiss in part and affirm in part.

                                       Background

       Plaintiffs filed this action in August 2020. On the state side, they sued the

 governor of Colorado, the Colorado Department of Public Health and Environment

 (CDPHE), and the executive director of CDPHE (collectively, the State). Plaintiffs

 asserted a variety of claims against the State, arguing that (1) the Colorado Disaster

 Emergency Act (CDEA), Colo. Rev. Stat. §§ 24-33.5-701 to 24-33.5-717, is facially

 unconstitutional under the First Amendment’s free-exercise clause; (2) the executive

 and public-health orders, as applied, violate their First Amendment free-exercise

 right; (3) the executive and public-health orders are unconstitutionally vague; (4) the

 governor’s declaration of an emergency violated the CDEA; (5) the executive orders

 violate the Colorado constitution and exceed the scope of the governor’s authority

                                             3
Appellate Case: 20-1391    Document: 010110636013        Date Filed: 01/24/2022     Page: 4



 under the CDEA; and (6) the public-health orders violate their due-process rights and

 Colorado’s administrative-procedure act.2

       On the federal side, plaintiffs sued the Department of Health and Human

 Services, the Department of Homeland Security, and the Department of the Treasury,

 as well as the heads of those federal agencies (collectively, the federal agencies).

 Plaintiffs contended that the federal agencies violated the Religious Freedom

 Restoration Act (RFRA), 42 U.S.C. §§ 2000bb to 2000bb–4, with respect to

 unspecified federal funding provided to Colorado under the Robert T. Stafford

 Disaster Relief and Emergency Assistance Act (Stafford Act), 42 U.S.C. § 5121–

 5208, and the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116–136,

 134 Stat. 281 (2020). Plaintiffs additionally argued that the federal agencies violated

 the Stafford Act’s prohibition against religious discrimination.3

       Overall, plaintiffs sought to enjoin the State from enforcing its executive and

 public-health orders, to require the State to terminate such orders, and to prohibit the

 federal agencies from “approving or providing any future assistance to” Colorado.

 App. vol. 1, 47. To that end, plaintiffs filed a motion for a preliminary injunction.

 The district court granted plaintiffs’ motion “in relatively narrow part,” concluding

 that they were entitled to a preliminary injunction on their claim that the “numerical



       2
          Plaintiffs also alleged violations of their rights to free speech and assembly.
 But they did not seek a preliminary injunction on such claims, so those claims are not
 before us in this appeal.
        3
          Plaintiffs also alleged that the State violated the Stafford Act. But they did
 not seek a preliminary injunction on such claim, so it is not before this court.
                                             4
Appellate Case: 20-1391    Document: 010110636013         Date Filed: 01/24/2022     Page: 5



 occupancy limitations for worship services” and “the requirement that congregants

 wear face masks at all times during worship services” violated their First Amendment

 right to the free exercise of religion.4 App. vol. 6, 1407–08.

       But as relevant to this appeal, the district court denied the remainder of

 plaintiffs’ preliminary-injunction motion, concluding that plaintiffs failed to make

 the required strong showing of a substantial likelihood of success on the merits. The

 district court determined that both (1) the facial challenge to the CDEA and (2) the

 as-applied challenge to the social-distancing requirement in the executive and public-

 health orders were unlikely to succeed because the statute and the social-distancing

 requirement were neutral and generally applicable and therefore likely constitutional.

 Next, the district court discerned no likely due-process violation in the CDPHE’s

 decision to issue public-health orders without providing notice and a hearing,

 reasoning that such process is not typically required either for generally applicable

 rules that affect the public at large or for rules issued in emergency situations. The

 district court further concluded plaintiffs’ state-law claims were likely barred by the

 Eleventh Amendment, which makes states immune from suits brought by citizens in

 federal court. As for the claims against the federal agencies, the district court

 determined that plaintiffs likely lacked constitutional standing to bring such claims. It




       4
         The State initially appealed that ruling but later voluntarily dismissed its
 appeal in light of changes it implemented to the relevant orders in response to the
 Supreme Court’s decision in Roman Catholic Diocese v. Cuomo, 141 S. Ct. 63
 (2020).
                                             5
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022        Page: 6



 therefore denied a preliminary injunction on “most of the[] asserted claims.”5 Id. at

 1408.

         Plaintiffs then filed this appeal. They also unsuccessfully sought an injunction

 pending appeal from the district court, this court, and the Supreme Court. And

 critically, since the district court’s October 2020 ruling, Colorado has significantly

 amended its executive and public-health orders. It currently imposes no COVID-19

 restrictions of any kind on plaintiffs.

                                           Analysis

 I.      Mootness

         Citing the changes to its COVID-19 executive and public-health orders, the

 State argues that plaintiffs’ claims are now moot.6 “Mootness is a threshold issue

 because the existence of a live case or controversy is a constitutional prerequisite to

 federal . . . jurisdiction.” Rio Grande Silvery Minnow v. Bureau of Reclamation, 601

 F.3d 1096, 1109 (10th Cir. 2010) (quoting Disability Law Ctr. v. Millcreek Health

 Ctr., 428 F.3d 992, 996 (10th Cir. 2005)); see also U.S. Const. art. III, § 2, cl. 1

 (extending federal judicial power to “[c]ases” and “[c]ontroversies”); Fleming v.



         5
          The district court also concluded that plaintiffs were unlikely to succeed on
 their claims that the executive and public-health orders were unconstitutionally
 vague. Plaintiffs do not challenge that ruling on appeal; nor do they challenge the
 district court’s ruling on their state-law claim that the governor violated the CDEA.
 These claims are therefore not at issue in this appeal.
        6
          The parties addressed mootness to some extent in their initial briefing. But
 after oral argument, we ordered supplemental briefing on this issue, seeking updates
 on the applicable executive and public-health orders and additional clarity on the
 parties’ positions.
                                              6
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022      Page: 7



 Gutierrez, 785 F.3d 442, 444 (10th Cir. 2015) (noting that we lack subject-matter

 jurisdiction when appeal is moot). We review mootness issues de novo. Rio Grande,

 601 F.3d at 1109.

       A case or controversy becomes moot “when it is impossible for the court to

 grant any effectual relief whatsoever to a prevailing party.” Colo. Off-Highway

 Vehicle Coal. v. U.S. Forest Serv., 357 F.3d 1130, 1133 (10th Cir. 2004). “The

 crucial question is whether granting a present determination of the issues offered will

 have some effect in the real world.” Rio Grande, 601 F.3d at 1110 (quoting Wyoming

 v. U.S. Dep’t of Agric., 414 F.3d 1207, 1212 (10th Cir. 2005)). “Thus, ‘if an event

 occurs while a case is pending on appeal that makes it impossible for the court to

 grant any effectual relief what[so]ever to a prevailing party, we must dismiss the

 case, rather than issue an advisory opinion.’” Fleming, 785 F.3d at 445 (quoting

 Stevenson v. Blytheville Sch. Dist. No. 5, 762 F.3d 765, 768 (8th Cir. 2014)).

       Here, the State asserts that because it has “lifted or let expire all restrictions on

 houses of worship, including capacity limitations, masking requirements,” social-

 distancing rules, and sanitization measures, plaintiffs “are not subject to any [State-

 issued] COVID-19 restrictions.” Aplee. Supp. Br. 2. This accurately describes the

 state of affairs in Colorado. For instance, the current primary public-health order

 contains no social-distancing requirement at all; it merely encourages such

 distancing. Similarly, this order includes a mask requirement for unvaccinated

 individuals in certain high-risk settings, but churches are not included in the list of

 high-risk settings, and the order includes an express exception for individuals

                                             7
Appellate Case: 20-1391     Document: 010110636013       Date Filed: 01/24/2022       Page: 8



 officiating or participating in religious services.7

        Thus, most of plaintiffs’ claims against the State—those premised on COVID-

 19 restrictions that no longer apply to them—are now moot. To see why, we walk

 through the various forms of relief plaintiffs seek. See Prison Legal News v. Fed.

 Bureau of Prisons, 944 F.3d 868, 880 (10th Cir. 2019) (noting that we “must decide

 whether a case is moot as to ‘each form of relief sought’” (quoting Collins v. Daniels,

 916 F.3d 1302, 1314 (10th Cir. 2019))).

        First, plaintiffs seek declaratory judgments that (1) the executive and public-

 health orders violate their First Amendment free-exercise rights, (2) the State

 deprived them of constitutional due process by issuing public-health orders without

 notice and a hearing, and (3) the State issued the executive and public-health orders

 in violation of various state laws. But declaratory-judgment claims become moot if

 circumstances change such that the defendants are not “actually situated to have their

 future conduct toward the plaintiff altered by the court’s declaration of rights.”

 Jordan v. Sosa, 654 F.3d 1012, 1025–26 (10th Cir. 2011). And here, although the


        7
          The current primary public-health order is the Eleventh Amended PHO 20-
 38, effective through January 31, 2022. See Colo. Dep’t of Pub. Health & Env’t, Pub.
 Health & Exec. Ords., https://covid19.colorado.gov/public-health-executive-orders
 (last visited Jan. 14, 2022). This order postdates the State’s supplemental briefing,
 which attached and discussed the Ninth Amended PHO 20-38 (effective through
 November 30, 2021). Yet for purposes of evaluating plaintiffs’ claims in this case,
 the Ninth and Eleventh versions appear largely identical: neither imposes any
 restrictions on houses of worship. And indeed, the State has pledged to file a letter of
 supplemental authority in the event it issues an amended executive or public-health
 order that imposes any restriction on plaintiffs. To date, it has not done so. We
 therefore focus our analysis on the most current order as of the date of this opinion—
 the Eleventh—in the interest of remaining as current as possible.
                                              8
Appellate Case: 20-1391        Document: 010110636013      Date Filed: 01/24/2022     Page: 9



 State continues to issue amended executive and public-health orders related to the

 pandemic without providing notice or a hearing to individual affected parties, the

 amended orders no longer contain any provisions that apply to plaintiffs. Thus, the

 circumstances have shifted such that the State is not situated to have its future

 conduct toward plaintiffs changed by this court’s declaration of rights. See id. at

 1026. In other words, none of these declarations—that some former version of the

 orders violated plaintiffs’ free-exercise rights, that plaintiffs were entitled to notice

 and a hearing before the State issued those former orders, or that the State violated

 state law in issuing the former orders—would have any effect on the State’s future

 conduct toward plaintiffs because the State no longer imposes the complained-of

 restrictions on plaintiffs.

        Plaintiffs also sought injunctive relief to prevent the State from enforcing its

 COVID-19 orders against them and to require the State to publicly terminate such

 orders. Yet if a defendant has carried out the action that a plaintiff sought to compel

 through an injunction, then the claim for injunctive relief is moot because “[t]here is

 no point in ordering an action that has already taken place.” S. Utah Wilderness All.

 v. Smith, 110 F.3d 724, 728 (10th Cir. 1997). In other words, a claim for injunctive

 relief is moot if there is no reasonable likelihood that the injunction would result in

 any changes. Id. And here, an injunction would have no effect because the State has

 already ceased enforcing any COVID-19 restrictions against plaintiffs and has

 superseded or allowed to expire the orders that formerly applied to plaintiffs. See id.

        Faced with this apparent mootness, plaintiffs invoke the voluntary-cessation

                                              9
Appellate Case: 20-1391    Document: 010110636013        Date Filed: 01/24/2022     Page: 10



  exception, arguing that their claims are not moot because the State voluntarily

  changed the restrictions and may reinstate them at any time. The voluntary-cessation

  “exception exists to counteract the possibility of a defendant ceasing illegal action

  long enough to render a lawsuit moot and then resuming the illegal conduct.” Rio

  Grande, 601 F.3d at 1115 (quoting Chihuahuan Grasslands All. v. Kempthorne, 545

  F.3d 884, 892 (10th Cir. 2008)). Yet voluntary actions may nevertheless moot a case

  “if it is clear that the defendant has not changed course simply to deprive the court of

  jurisdiction.” Id. at 1115–16 (quoting Nat’l Advert. Co. v. City of Mia., 402 F.3d

  1329, 1333 (11th Cir. 2005) (per curiam)).

        As the party asserting mootness, the State bears a “‘heavy burden of

  persua[ding]’ the court that the challenged conduct cannot reasonably be expected to

  start up again.” Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528

  U.S. 167, 189 (2000) (alteration in original) (quoting United States v. Concentrated

  Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968)). To carry this burden, the State

  “must do more than offer ‘a mere informal promise or assurance . . . that the

  challenged practice will cease’ or ‘announce[] . . . an intention to change.’” Prison

  Legal News, 944 F.3d at 881 (omissions and alterations in original) (quoting Rio

  Grande, 601 F.3d at 1118). At the same time, “the ‘[w]ithdrawal or alteration of

  administrative policies can moot an attack on those policies.’” Rio Grande, 601 F.3d

  at 1117 (alteration in original) (quoting Bahnmiller v. Derwinski, 923 F.2d 1085,

  1089 (4th Cir. 1991)). “And the ‘mere possibility’ that an agency might rescind

  amendments to its actions or regulations does not enliven a moot controversy.” Id.

                                             10
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022      Page: 11



  (quoting Ala. Hosp. Ass’n v. Beasley, 702 F.2d 955, 961 (11th Cir. 1983)). In other

  words, “[a] case ‘cease[s] to be a live controversy if the possibility of recurrence of

  the challenged conduct is only a “speculative contingency.”’” Id. (second alteration

  in original) (quoting Burbank v. Twomey, 520 F.2d 744, 748 (7th Cir. 1975)).

        Here, the State contends that there is no reasonable expectation it will ever

  reinstate the challenged COVID-19 restrictions against plaintiffs. In support, it points

  out that it initially imposed the challenged restrictions in the absence of Supreme

  Court guidance on the constitutional limitations of such restrictions. But after the

  decisions in Roman Catholic Diocese, 141 S. Ct. 63, and Tandon v. Newsom, 141 S.

  Ct. 1294 (2021), the State “listened to the Supreme Court’s direction and put these

  decisions into action” by including religious exemptions in its COVID-19 orders.

  Aplee. Supp. Br. 9. For instance, although the current primary public-health order

  includes a mask requirement for unvaccinated individuals in certain high-risk, indoor

  settings, it also includes an exemption to this requirement for officiating or

  participating in a religious service. Similarly, the order includes a vaccination

  requirement for indoor events of over 500 individuals in certain counties, but such

  requirement does not apply to houses of worship. Thus, we agree with the State that

  “it is unreasonable to expect that [the State] will disregard Supreme Court precedent

  and impose the same restrictions on houses of worship again.” Id.; see also Hawse v.

  Page, 7 F.4th 685, 693 (8th Cir. 2021) (noting that even if the county were to tighten

  COVID-19 restrictions at some point in the future, “there is no reasonable

  expectation that the [c]ounty would flout the Supreme Court’s intervening

                                             11
Appellate Case: 20-1391    Document: 010110636013         Date Filed: 01/24/2022    Page: 12



  pronouncements on equal treatment between religious exercise and comparable

  secular activity”).

         The State additionally points out that advances in pharmaceutical tools—

  primarily COVID-19 vaccines—render it unlikely that the State will return to

  “traditional non[]pharmaceutical interventions like capacity limitations and masking

  requirements,” even if the pandemic worsens again in the future. For example, the

  State notes that when faced with the recent surge in COVID-19 cases caused by the

  Delta variant, it “did not resort back to the types of traditional non[]pharmaceutical

  interventions that [plaintiffs] complain of here.” Aplee. Supp. Br. 10. Instead, it took

  steps to increase access to vaccines and to mandate vaccination in certain situations.8

  See Hawse, 7 F.4th at 692–93 (finding it persuasive, on voluntary-cessation inquiry,

  that county did not impose capacity limitations on houses of worship despite

  emergence of Delta variant).

         In response, plaintiffs rely on two recent Supreme Court decisions that granted

  injunctions pending appeal of certain COVID-19 restrictions and argue that the


         8
           We recognize the reality of the recent surge in COVID-19 cases—a surge
  related, at least in part, to the Omicron variant. See Ctrs. for Disease Control &
  Prevention, Omicron Variant: What You Need to Know,
  https://www.cdc.gov/coronavirus/2019-ncov/variants/omicron-variant.html (last
  visited Jan. 14, 2022). The parties have not specifically addressed this issue in any
  supplemental filings. As noted earlier, the State promised to notify this court in the
  event it issues any orders that impose restrictions on houses of worship. We have
  received no such notification; nor do we see any such restrictions in the current
  public-health order, which took effect as the Omicron surge was beginning. The
  Omicron surge therefore does not impact our analysis, except to underline the
  strength of the State’s position that it is not reasonably likely to reimpose pandemic-
  related restrictions on plaintiffs even when facing a surge in COVID-19 cases.
                                             12
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 13



  State’s history of “moving the goalposts” renders this case not moot. Tandon, 141 S.

  Ct. at 1297 (finding appeal of COVID-19 restrictions not moot because of frequency

  with which state changed them); see also Roman Cath. Diocese, 141 S. Ct. at 68

  (finding it “clear” that free-exercise challenge to COVID-19 restrictions was “not

  moot” because “[t]he [g]overnor regularly change[d] the classification of particular

  areas without prior notice” such that “the applicants remain under a constant threat”

  of restrictions being reinstated). Yet we agree with the State that these cases are

  distinguishable because, contrary to plaintiffs’ assertion, the State here has no history

  of moving the goalposts. Cf. Prison Legal News, 944 F.3d at 882 (noting that

  voluntary-cessation “inquiry is fact-specific”). For instance, in Tandon, “California

  officials changed the challenged policy shortly after [plaintiffs’] application was

  filed.” 141 S. Ct. at 1297. But here, the State has “steadily loosened” its restrictions

  over time and has included religious exemptions in its more recent executive and

  public-health orders. State Aplee. Br. 20. Nor is this case like Roman Catholic

  Diocese, where New York was using a color-coded dial system to quickly and

  regularly change restrictions without prior notice; here, the current public-health

  order expressly supersedes the State’s prior dial system (and has done so since April

  2021).9 See 141 S. Ct. at 68.



        9
          The system in Roman Catholic consisted of color-coded zones based on the
  prevalence of COVID-19; for example, “[i]n red zones, no more than 10 persons
  [could] attend each religious service, and in orange zones, attendance [was] capped at
  25.” 141 S. Ct. at 66, 68; see also id. at 72–73 (Kavanaugh, J., concurring)
  (explaining that color code is based on prevalence of COVID-19). Here, the State’s
                                             13
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 14



        Thus, any chance of the State reimposing the challenged restrictions on

  plaintiffs is entirely speculative, stemming only from the uncertainty inherent in the

  pandemic and the State’s general authority to impose restrictions in emergencies.

  And we reject plaintiffs’ position that such a speculative possibility is sufficient to

  invoke the voluntary-cessation exception. See Rio Grande, 601 F.3d at 1117

  (explaining that voluntary-cessation exception does not apply “‘if the possibility of

  recurrence of the challenged conduct is only a “speculative contingency”’” (quoting

  Burbank, 520 F.2d at 748)); cf. also Bos. Bit Labs, Inc. v. Baker, 11 F.4th 3, 10 n.4

  (1st Cir. 2021) (“That the [g]overnor has the power to issue executive orders cannot

  itself be enough to skirt mootness, because then no suit against the government

  would ever be moot.”).

        In sum, the State has met its burden of showing “that the challenged conduct

  cannot reasonably be expected to start up again.”10 Friends of the Earth, 528 U.S. at

  189 (quoting Concentrated Phosphate, 393 U.S. at 203). Nothing about the changes

  in the executive and public-health orders appears to be an attempt to evade liability in

  this litigation (indeed, plaintiffs never suggest as much); the State has continued to


  now-superseded dial system similarly classified counties by COVID-19 prevalence
  using color codes that corresponded to particular restriction levels.
         10
            In their opening brief, plaintiffs cite County of Butler v. Wolf, 486 F. Supp.
  3d 883 (W.D. Pa. 2020), appeal dismissed sub nom County of Butler v. Governor of
  Pa., 8 F.4th 226 (3d Cir. 2021), cert. denied, 2022 WL 89363 (Jan. 10, 2022), in
  support of their voluntary-cessation argument. There, the district court relied on the
  voluntary-cessation exception to reject a mootness argument because the orders at
  issue had merely been suspended. Cnty. of Butler, 486 F. Supp. 3d at 911–12. Here,
  though, the current order expressly supersedes prior orders, so County of Butler is
  easily distinguishable.
                                             14
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022    Page: 15



  decrease restrictions over time, even when faced with increasing COVID-19 cases;

  and the State has followed and intends to continue following recent Supreme Court

  precedent by incorporating religions exemptions into current and future restrictions.

  We therefore conclude that the voluntary-cessation exception does not apply here.

  See Hawse, 7 F.4th at 693; Calvary Chapel of Bangor v. Mills, No. 20-cv-00156,

  2021 WL 2292795, at *12–13 (D. Me. June 4, 2021) (concluding that voluntary-

  cessation exception did not apply based on absence of color-coded system and fact

  that governor’s actions since May 2020 were almost entirely in direction of easing

  restrictions), appeal docketed, No. 21-1453 (1st Cir. June 14, 2021). Most of

  plaintiffs’ claims against the State, as detailed above, are therefore moot.11

        “When a case becomes moot on appeal, the ordinary course is to vacate the

  judgment below and remand with directions to dismiss.” Kan. Jud. Rev. v. Stout, 562

  F.3d 1240, 1248 (10th Cir. 2009). We do this “because ‘[a] party who seeks review

  of the merits of an adverse ruling, but is frustrated by the vagaries of circumstance,


        11
            For the first time in their supplemental brief on mootness, plaintiffs invoke
  the mootness exception for conduct capable of repetition yet evading review. This
  exception requires the party asserting it to show that “(1) the challenged action is in
  its duration too short to be fully litigated prior to cessation or expiration[] and
  (2) there is a reasonable expectation that the same complaining party will be subject
  to the same action again.” N.M. Health Connections v. U.S. Dep’t of Health & Hum.
  Servs., 946 F.3d 1138, 1159 (10th Cir. 2019) (quoting Brown v. Buhman, 822 F.3d
  1151, 1166 (10th Cir. 2016)); see also Jordan, 654 F.3d at 1036 (noting that party
  asserting this exception bears burden of proving it applies). Here, as discussed in the
  text, plaintiffs only speculate that they will again be subject to the challenged
  COVID-19 restrictions; they therefore have not met their burden to demonstrate “a
  reasonable expectation” that they will be subject to the same COVID-19 restrictions
  in the future. N.M. Health Connections, 946 F.3d at 1159 (quoting Brown, 822 F.3d
  at 1166). Thus, this exception does not apply here.
                                             15
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022      Page: 16



  ought not in fairness be forced to acquiesce in the judgment.’” Wyoming, 414 F.3d at

  1213 (alteration in original) (quoting U.S. Bancorp Mortg. Co. v. Bonner Mall

  P’ship, 513 U.S. 18, 25 (1994)). Thus, we dismiss the appeal of plaintiffs’ claims that

  (1) the executive and public-health orders, as applied, violate their free-exercise

  rights, (2) the governor violated the Colorado Constitution and exceeded his authority

  under the CDEA, and (3) the public-health orders violate the Due Process Clause and

  Colorado’s administrative-procedure act; we further vacate the district court’s rulings

  on these claims and remand with directions to dismiss such claims without prejudice.

  See id. at 1213–14 (noting that “it is frequently appropriate for an appellate court to

  vacate the judgment below when mootness results from . . . the actions of the

  prevailing party”).

  II.   Remaining Claims

        Our mootness ruling disposes of most, but not all, of plaintiffs’ claims on

  appeal: Still at issue are plaintiffs’ facial challenge to the CDEA and their claims

  against the federal agencies. Plaintiffs’ facial challenge to the CDEA is not moot

  because it does not turn on alleged free-exercise violations in the executive and

  public-health orders but instead on the alleged unconstitutionality of the statute itself,

  which has not changed. See Prison Legal News, 944 F.3d at 883, 885 (finding as-

  applied claims moot and specifically noting absence of facial challenges). And as to

  plaintiffs’ claims against the federal agencies, we elect to exercise our discretion to

  set aside any mootness question in favor of a different threshold issue—plaintiffs’

  standing to bring such claims. See Sinochem Int’l Co. v. Malay. Int’l Shipping Corp.,

                                             16
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 17



  549 U.S. 422, 431 (2007) (noting courts’ “leeway ‘to choose among threshold

  grounds for denying audience to a case on the merits’” (quoting Ruhrgas AG v.

  Marathon Oil Co., 526 U.S. 574, 585 (1999))); Citizen Ctr. v. Gessler, 770 F.3d 900,

  906 (10th Cir. 2014) (same).

        As to these remaining claims, plaintiffs argue that the district court erred in

  denying their motion for a preliminary injunction. A preliminary injunction is

  warranted only if a party can show (1) a substantial likelihood of success on the

  merits, (2) irreparable injury, (3) that the “threatened injury outweighs the injury the

  opposing party will suffer under the injunction; and (4) [that] the injunction would

  not be adverse to the public interest.”12 Awad v. Ziriax, 670 F.3d 1111, 1125 (10th

  Cir. 2012) (quoting Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562

  F.3d 1067, 1070 (10th Cir. 2009)). As the party seeking an injunction, plaintiffs bear

  the burden of showing each prong. Heideman v. S. Salt Lake City, 348 F.3d 1182,

  1188–89 (10th Cir. 2003). And because plaintiffs seek a disfavored type of

  injunction—one that would grant them “all the relief [they] could expect from a trial

  win”—they face a heightened burden of making a “strong showing” on the first and

  third prongs. Mrs. Fields Franchising, LLC v. MFGPC, 941 F.3d 1221, 1232 (10th

  Cir. 2019) (quoting Free the Nipple–Fort Collins v. City of Fort Collins, 916 F.3d

  792, 797 (10th Cir. 2019)). Here, the district court denied relief based on the first



        12
           Although it is not relevant to the issues in this appeal, the third and fourth
  “factors merge when the [g]overnment is the opposing party,” as it is here. Nken v.
  Holder, 556 U.S. 418, 435 (2009).
                                             17
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 18



  prong, concluding that plaintiffs failed to make a strong showing of a substantial

  likelihood of success on the merits.

        We review that ruling for abuse of discretion. See Awad, 670 F.3d at 1125.

  “An abuse of discretion occurs only when the trial court bases its decision on an

  erroneous conclusion of law or where there is no rational basis in the evidence for the

  ruling.” Id. (quoting Wilderness Workshop v. U.S. Bureau of Land Mgmt., 531 F.3d

  1220, 1223–24 (10th Cir. 2008)).

        A.     Facial Challenge to the CDEA

        Plaintiffs argue the district court erred in concluding they were unlikely to

  succeed on their claim that the CDEA facially violates the Free Exercise Clause.

  When faced with a claim that a law violates the right to free exercise of religion,

  courts often apply strict scrutiny, a difficult standard that requires the government to

  justify the law with a compelling government interest and show that the law is

  narrowly tailored to advance that interest. See Church of Lukumi Babalu Aye, Inc. v.

  City of Hialeah, 508 U.S. 520, 546 (1993). But such strict scrutiny does not always

  apply to free-exercise claims. Critically, for our purposes, “a law that is [1] neutral

  and [2] of general applicability need not be justified by a compelling governmental

  interest even if the law has the incidental effect of burdening a particular religious

  practice.” Id. at 531. Instead, a neutral and generally applicable law “need only be

  rationally related to a legitimate governmental interest to survive a constitutional

  challenge.” Grace United Methodist Church v. City of Cheyenne, 451 F.3d 643, 649

  (10th Cir. 2006). That is, a neutral and generally applicable law is much more likely

                                             18
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 19



  to survive a constitutional challenge. See id. at 659 (noting “little doubt” that neutral

  and generally applicable zoning law survived rational-basis review).

        Here, the district court concluded that the CDEA was both neutral and

  generally applicable, rejecting plaintiffs’ position “that the CDEA exempts certain

  secular institutions from its mandates and thus favors those institutions over religious

  institutions.” App. vol. 6, 1424. Because that conclusion rendered the law subject to

  rational-basis review, plaintiffs’ constitutional challenge was not substantially likely

  to succeed.

        On appeal, plaintiffs concede the CDEA’s language is neutral but again assert

  that the CDEA is not generally applicable because “it facially classifies hundreds of

  thousands of Coloradans as being exempt . . . and in application, exempts even more

  groups than the statute permits.” Aplt. Br. 20. Thus, plaintiffs contend, the district

  court erred by finding the statute was generally applicable (and therefore not subject

  to strict scrutiny). See Lukumi Babalu, 508 U.S. at 531–32.

        A law is not generally applicable when it imposes “burdens only on conduct

  motivated by religious belief.” Id. at 543. For instance, in Lukumi Babalu, city

  ordinances prohibiting animal sacrifice but allowing the killing of animals in a

  variety of other contexts were not generally applicable because they furthered the

  city’s governmental interests in protecting public health and preventing animal

  cruelty “only against conduct motivated by religious belief.” Id. at 543, 545.

  Likewise, we have held “[a] rule that is discriminatorily motivated and applied is not

  a neutral rule of general applicability.” Axson-Flynn v. Johnson, 356 F.3d 1277, 1294

                                             19
Appellate Case: 20-1391     Document: 010110636013          Date Filed: 01/24/2022     Page: 20



  (10th Cir. 2004). Accordingly, in Axson-Flynn, we remanded for further proceedings

  on whether a rule that theater students adhere precisely to their scripts, under which a

  Mormon student was required to use profane language, “was discriminatorily applied

  to religious conduct (and thus was not generally applicable).” Id. at 1280, 1294. On

  the other hand, the mere existence of “a secular exemption” does not “automatically

  create[] a claim for a religious exemption.” Grace United Methodist Church, 451

  F.3d at 651. Thus, we have held that a zoning law (under which a church was not

  permitted to operate a daycare in a particular location) was generally applicable

  because there was no evidence of discriminatory motivation or application. See id. at

  651–55.

         Here, a review of the CDEA shows that it is more like the generally applicable

  zoning law in Grace Methodist than the religiously targeted or discriminatorily

  applied laws in Lukumi Babalu and Axson-Flynn. Colorado enacted the CDEA to

  limit the “vulnerability of people and communities of [Colorado] to damage, injury,

  and loss of life and property resulting from all[ ]hazards, including natural

  catastrophes” such as epidemics. Colo. Rev. Stat. § 24-33.5-702(1)(a). To that end,

  the CDEA empowers the governor to declare a disaster emergency and issue

  executive orders to combat such disaster. Id. § 24-33.5-704(4). And in the provisions

  plaintiffs highlight, the CDEA provides that “[n]othing” in it “shall be construed to[]

  (a) [i]nterfere with the course or conduct of a labor dispute; . . . (b) [i]nterfere with

  dissemination of news or comment on public affairs; . . . [or] (c) [a]ffect the

  jurisdiction or responsibilities of police forces, fire-fighting forces, or units of the

                                              20
Appellate Case: 20-1391    Document: 010110636013        Date Filed: 01/24/2022       Page: 21



  armed forces of the United States.” Id. § 24-35.5-702(2)(a)-(c).

        According to plaintiffs, these provisions are “sweeping facial exemptions

  [that] negate any argument that [the] CDEA is generally applicable.” Aplt. Br. 24.

  But this argument ignores the plain language of the statute. As the district court

  noted, the so-called exemption for labor disputes does not actually operate as an

  exemption. By its own terms, this provision actually allows interference “with the

  course or conduct of a labor dispute” when such interference is “necessary to

  forestall or mitigate imminent or existing danger to public health or safety.” § 24-

  33.5-702(2)(a). Similarly, the police provision is not an exemption; as the district

  court explained, it is “an acknowledgement” that the CDEA does not allow the

  governor “to control law enforcement or armed forces not within his [or her]

  purview.” App. vol. 6, 1425.

        And the exemption for news media simply prevents interference with the

  “dissemination of news,” § 24-33.5-702(2)(b); it does not entirely exclude news

  organizations from the CDEA. The district court accurately characterized this

  exception as “giv[ing] effect to the First Amendment’s Free Speech Clause, which

  prohibits laws that infringe the right to speak.” App. vol. 6, 1424. That the CDEA

  gives such effect expressly does not mean the statute facially violates the First

  Amendment’s Free Exercise Clause by not mentioning a similar express exemption

  for the free exercise of religion. Notably, under a prior version of the primary public-

  health order issued in the emergency disaster occasioned by the pandemic, the State

  placed news organizations and houses of worship in the same category and imposed

                                             21
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022     Page: 22



  the same restrictions on both.

        Thus, despite plaintiffs’ emphasis on the number of individuals potentially

  touched by the so-called exemptions in the CDEA, those exemptions do not operate

  as broadly as plaintiffs would have it. And the mere existence of a secular exemption

  is not sufficient to establish a claim for a religious exemption. See Grace United, 451

  F.3d at 651. Further, plaintiffs point to no evidence of discriminatory motivation or

  application, see Axson-Flynn, 356 F.3d at 1294; nor do they argue that the CDEA

  imposes restrictions only on conduct motivated by religious belief, see Lukumi-

  Babalu, 508 U.S. at 543. Indeed, other than citing three Supreme Court cases for

  general propositions of free-exercise law, plaintiffs cite no caselaw supporting their

  assertion that the CDEA is not generally applicable. Thus, because the CDEA

  appears to be neutral and generally applicable (and therefore subject only to the low

  bar of rational-basis review), plaintiffs fail to make the required strong showing of a

  substantial likelihood of success on the merits of their claim that the CDEA is

  facially unconstitutional. Accordingly, the district court did not abuse its discretion in

  denying a preliminary injunction on this claim.

        B.     Claims Against the Federal Agencies

        In these claims, plaintiffs assert that the federal agencies violated both RFRA

  and the Stafford Act by distributing COVID-19 relief aid to Colorado while Colorado

  was imposing and enforcing COVID-19 restrictions that violated plaintiffs’ free-

  exercise rights. RFRA prohibits the federal government from substantially burdening

  the exercise of religion—even if the burden results from a neutral law of general

                                             22
Appellate Case: 20-1391    Document: 010110636013         Date Filed: 01/24/2022     Page: 23



  applicability—except in furtherance of a compelling governmental interest that is the

  least restrictive means of furthering that interest. See 42 U.S.C. §§ 2000bb-1,

  2000bb-3. And the Stafford Act—which authorizes the president to provide disaster

  relief in certain emergency situations, see Barbosa v. U.S. Dep’t of Homeland Sec.,

  916 F.3d 1068, 1069 (D.C. Cir. 2019)—includes a nondiscrimination clause, under

  which “relief and assistance activities shall be accomplished in an equitable and

  impartial manner, without discrimination on the ground[] of . . . religion.” 42 U.S.C.

  § 5151(a); see also 44 C.F.R. § 206.11.

        The district court did not reach the merits of these claims because it concluded

  that plaintiffs likely lacked standing to bring them. “Standing to sue is a doctrine

  rooted in the traditional understanding of a case or controversy. The doctrine

  developed in our case[]law to ensure that federal courts do not exceed their authority

  as it has been traditionally understood.” Spokeo, Inc. v. Robins, 578 U.S. 330, 338

  (2016). To establish the standing necessary to invoke federal jurisdiction under

  Article III’s case-or-controversy requirement, a plaintiff must demonstrate, at an

  “irreducible minimum,” three elements: (1) an actual or threatened injury that is both

  (2) traceable to the defendant’s challenged conduct and (3) likely to be redressed by

  the relief requested. Valley Forge Christian Coll. v. Ams. United for Separation of

  Church & State, Inc., 454 U.S. 464, 472 (1982); see also Aptive Env’t, LLC v. Town

  of Castle Rock, 959 F.3d 961, 973 (10th Cir. 2020) (listing these three elements as

  necessary “[t]o satisfy Article III’s case-or-controversy requirement”).

        The district court accepted that plaintiffs had shown the required injury,

                                             23
Appellate Case: 20-1391     Document: 010110636013         Date Filed: 01/24/2022     Page: 24



  describing it as “the deprivation of their ability to freely practice their religion due to

  the restrictions imposed by the” executive and public-health orders. App. vol. 6,

  1445. But the district court concluded that this injury was likely not traceable to the

  federal agencies because “nothing in the record indicates that any action by the

  [f]ederal [agencies] caused or induced the State . . . to issue the challenged public-

  health orders” or to keep such orders in place. Id. at 1445–46. Instead, the evidence

  showed that Colorado issued several of the relevant orders “before receiving any

  federal disaster funds” and that the federal agencies did not “condition[] their

  approval or distribution of aid on the issuance of orders that mandate” any particular

  COVID-19 restrictions. Id. at 1446. The district court also concluded that plaintiffs

  likely could not show redressability because no evidence demonstrated “that an

  injunction against future federal aid would lead Colorado to rescind any unlawful”

  orders. Id.

         On appeal, plaintiffs first assert that the district court erred by applying the

  standing test from Valley Forge because that case involved taxpayer standing and this

  case involves RFRA, which Congress enacted “to provide a claim or defense to

  persons whose religious exercise is substantially burdened by government.” Aplt. Br.

  48 (quoting § 2000bb(b)(2)). But as the federal agencies point out, the standing test

  recited in Valley Forge derives from Article III of the Constitution and remains the

  same, no matter the type of case. See Valley Forge, 454 U.S. at 472 (explaining that

  Article III “requires” three-part standing test).

         Nevertheless, plaintiffs contend that RFRA itself establishes their standing,

                                              24
Appellate Case: 20-1391     Document: 010110636013         Date Filed: 01/24/2022      Page: 25



  asserting that “the words ‘traceability’ and ‘redressability’ are not part of RFRA.”

  Aplt. Br. 53. Yet RFRA itself expressly provides that “[s]tanding to assert a claim or

  defense under this section shall be governed by the general rules of standing under

  [A]rticle III of the Constitution.” § 2000bb-1(c). In line with this statutory command,

  we conduct the usual three-part standing inquiry in RFRA cases. See, e.g., Hobby

  Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1126 (10th Cir. 2013) (en banc), aff’d

  sub nom. Burwell v. Hobby Lobby Stores, Inc., 573 U.S 682 (2014).

         Thus, to establish standing here, plaintiffs must show injury, traceability, and

  redressability. Like the district court, we assume the alleged free-exercise violations

  constitute the required injury. But plaintiffs fail to show either traceability or

  redressability. At best, they provide conclusory assertions about the federal agencies’

  alleged participation in the State’s free-exercise violations. For instance, they state

  that the federal agencies “approv[ed]” Colorado’s restrictions. Aplt. Br. 52. But even

  assuming such approval would establish both traceability and redressability, plaintiffs

  cite no record evidence supporting the existence of such approval. Indeed, on the

  contrary, plaintiffs do not challenge the district court’s finding that Colorado

  imposed some of the challenged restrictions before the federal agencies awarded any

  relief funds. And this finding negates any implication that Colorado imposed the

  challenged restrictions as a result or condition of receiving such federal aid or that it

  would rescind such restrictions if the aid were halted.13


         13
           Plaintiffs cite a variety of inapposite authority that has little to do with
  standing, including Federal Rule of Civil Procedure 65, which governs preliminary
                                              25
Appellate Case: 20-1391     Document: 010110636013        Date Filed: 01/24/2022      Page: 26



        Thus, because plaintiffs point to no record evidence that the State imposed

  unconstitutional restrictions as a result or condition of receiving federal COVID-19

  aid or that enjoining such federal aid would cause the State to amend or rescind its

  orders, plaintiffs have not met their burden to establish either traceability or

  redressability. Accordingly, plaintiffs lack standing and therefore fail to make the

  requisite strong showing of a substantial likelihood of success on the merits of their

  claims against the federal agencies.

                                         Conclusion

        Because the State no longer imposes any COVID-19 restrictions on plaintiffs,

  all but one of their claims against the State are moot. And the State has met its

  burden of showing that the voluntary-cessation exception to mootness does not apply;

  there is no reasonable chance that the State will impose similar restrictions on these

  plaintiffs again. For the same reason, the mootness exception for conduct capable of

  repetition but evading review also does not apply here. Accordingly, we dismiss as

  moot plaintiffs’ claims that (1) the executive and public-health orders, as applied,

  violate their free-exercise rights, (2) the governor violated the Colorado Constitution



  injunctions and restraining orders; the Restatement (First) of Torts § 876 (1939),
  which describes tort liability for those who act in concert; and Reliance Insurance
  Co. v. Mast Construction Co., 84 F.3d 372 (10th Cir. 1996), which concerned
  whether a nonparty was bound by a restraining order. Moreover, these authorities on
  participatory liability do not help plaintiffs overcome the evidentiary problem that
  dooms their standing argument. That is, even assuming that federal aid could cause a
  state to impose unconstitutional restrictions—such that a federal agency could bear
  some level of responsibility for unconstitutional state restrictions—there is absolutely
  no evidence of that occurring here.
                                             26
Appellate Case: 20-1391    Document: 010110636013        Date Filed: 01/24/2022       Page: 27



  and exceeded his authority under the CDEA, and (3) the public-health orders violate

  the Due Process Clause and Colorado’s administrative-procedure act, vacate these

  portions of the judgment and related interlocutory rulings of the district court, and

  remand the mooted claims to the district court for dismissal without prejudice.

        As for the facial challenge to the CDEA and the claims against the federal

  agencies, plaintiffs fail to make a strong showing of a substantial likelihood of

  success on the merits of such claims. The CDEA is likely constitutional because it is

  neutral and generally applicable and subject to rational-basis review. And plaintiffs

  lack standing to bring their claims against the federal agencies. We therefore affirm

  the district court’s order denying a preliminary injunction on these claims.



                                                  Entered for the Court


                                                  Nancy L. Moritz
                                                  Circuit Judge




                                             27